FILED
                                                                            MAR 25 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



 JULIO CESAR HERNANDEZ,                          No. 03-70273

               Petitioner,                       Agency No. A071-577-188

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Julio Cesar Hernandez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying his application for asylum and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

       Substantial evidence supports the IJ’s conclusion that, even if credible,

Hernandez failed to meet his burden of demonstrating asylum eligibility because

the record does not compel the conclusion that the threats Hernandez received

amounted to harm rising to the level of past persecution, see Lim v. INS, 224 F.3d

929, 936 (9th Cir. 2000), or that he established an objectively reasonable fear of

future persecution, see Halim v. Holder, 590 F.3d 971, 977 (9th Cir. 2009).

Accordingly, his asylum claim fails.

       Because Hernandez failed to establish eligibility for asylum, it necessarily

follows that he failed to meet the more stringent standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

       Hernandez’s contention that the IJ’s alleged bias violated due process fails

because he did not demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring prejudice for a petitioner to prevail on a due process

claim).

       PETITION FOR REVIEW DENIED.




KV/Research                                2                                       03-70273